Citation Nr: 0105084	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1945 to January 
1947 and from January 1951 to July 1971.

The veteran filed a claim in August 1998 for service 
connection for a back disability.  This appeal arises from a 
December 1998 rating decision of the Huntington, West 
Virginia Regional Office (RO) that denied the veteran's claim 
for service connection for a back disability.  A Notice of 
Disagreement was filed in February 1999 and a Statement of 
the Case was issued in July 1999.  A substantive appeal was 
filed in July 1999 with a request for a hearing before a 
Member of the Board in Washington, D.C.  In January 2001, the 
veteran canceled his request for a hearing before a member of 
the Board.

 
REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist a veteran, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The service medical records reveal no clinical documentation 
of a low back disorder during service.  Postservice VA 
outpatient treatment records reveal treatment for a low back 
strain in July 1975.  VA clinical records also show the 
existence of degenerative arthritis of the lumbar spine and 
L5 radiculopathy on the right in 1996.  

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The notification to the 
veteran should include, but not be 
limited to, a request that he submit 
medical evidence that a back disability 
had its onset in service or is otherwise 
related to service. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disability since service.  After securing 
the necessary releases the RO should 
obtain all private clinical records of 
treatment for a low back disorder, as 
well as any VA clinical records of 
treatment for a low back disorder which 
are not already in the claims folder.  

3.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination 
regarding the claim for service 
connection for a back disability.  The 
entirety of the veteran's claims folder 
must be made available to the examiner 
for review prior to any evaluation of the 
veteran.  The examiner should state in 
the examination report that the claims 
folder, including a copy of this remand, 
has been reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  At the 
conclusion of the examination the 
physician should express an opinion as to 
whether it is at least as likely as not 
that any currently identified low back 
pathology developed during service, 
whether it is at least as likely as not 
that degenerative arthritis of the lumbar 
spine was manifest within the first year 
after the dates of the veteran's 
discharge from each period of service, 
and whether it is at least as likely as 
not that any current low back pathology 
is otherwise related to service.  

4.  The RO should thereafter readjudicate 
the veteran's claim.  If a benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



